Exhibit 1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Breakwater Announces Increased Reserves and Resources at El Toqui TORONTO, June 22 /CNW/ - Breakwater Resources Ltd. (TSX - BWR) (the "Company") announces it has significantly increased its reserves and resources at El Toqui. Exploration conducted thus far this year has increased the proven and probable mineral reserves at El Toqui by 50% (34% on a contained zinc basis) and the measured and indicated resources, which resources include the proven and probable reserves, by 37% (23% on a contained zinc basis). Further, the work completed at El Toqui has improved our understanding of the potential size and location of sufficient additional mineralization to give us the confidence to commence a pre-feasibility study for a 1.0 million tonne per annum mill. George Pirie, President and Chief Executive Officer said, "We are very pleased with the results coming out of El Toqui. It is our expectation that we are likely to have identified up to 11.0 million tonnes of resources by year end. The results of the current exploration program are certainly justifying the exploration expenditures to date." For 2007, the exploration expenditures planned for El Toqui are $10.7 million dollars. The March 31, 2007 mineral reserves and mineral resources estimate for El Toqui, prepared in accordance with National Instrument 43-101 ("NI 43-101"), is set forth in the following tables. << Proven Mineral Reserve Deposit Tonnes Zinc (%) Gold (g/t) Dona Rosa 327,800 8.7 1.3 Mallin Monica 9,400 6.2 - San Antonio Este 15,000 6.6 - Mallin Sur 128,900 5.5 - Aserradero 229,600 6.2 9.3 Estatuas 207,600 6.9 - Concordia - - - Porvenir - - - Total 918,300 7.2 2.8 Probable Mineral Reserve Dona Rosa 31,200 6.6 0.7 Mallin Monica - - - San Antonio Este 23,400 7.3 - Mallin Sur 69,800 4.4 - Aserradero 493,600 4.3 3.2 Estatuas 647,200 6.1 - Concordia 779,300 10.3 0.1 Porvenir 1,340,100 7.6 0.5 Total 3,384,600 7.4 0.7 Proven & Probable Mineral Reserve Dona Rosa 359,000 8.6 1.2 Mallin Monica 9,400 6.2 - San Antonio Este 38,400 7.1 0.1 Mallin Sur 198,700 5.1 0.1 Aserradero 723,200 4.9 5.1 Estatuas 854,800 6.3 - Concordia 779,300 10.2 0.1 Porvenir 1,340,100 7.6 0.5 Total 4,302,900 7.3 1.1 Measured Mineral Resources(x) Deposit Tonnes Zinc (%) Gold (g/t) Dona Rosa 504,500 9.8 1.3 Mallin Monica 9,800 6.7 - San Antonio Este 25,500 7.4 - Mallin Sur 147,300 6.0 - Aserradero 275,100 6.5 10.0 Estatuas 332,200 7.6 - Concordia - - - Porvenir - - - Total 1,294,400 8.0 2.6 Indicated Mineral Resources(x) Dona Rosa 33,800 8.3 0.9 Mallin Monica - - - San Antonio Este 31,300 7.9 0.2 Mallin Sur 73,100 4.8 - Aserradero 544,300 4.6 3.3 Estatuas 754,100 6.9 - Concordia 811,700 11.1 0.1 Porvenir 1,395,700 8.2 0.5 Total 3,644,000 8.0 0.7 Measured & Indicated Mineral Resources(x) Dona Rosa 538,300 9.7 1.3 Mallin Monica 9,800 6.7 - San Antonio Este 56,800 7.7 0.1 Mallin Sur 220,400 5.6 0.1 Aserradero 819,400 5.2 5.6 Estatuas 1,086,300 7.1 - Concordia 811,700 11.1 0.1 Porvenir 1,395,700 8.2 0.5 Total 4,938,400 8.0 1.2 (x) Measured and Indicated includes Proven and Probable Inferred Mineral Resources Deposit Tonnes Zinc (%) Gold (g/t) Dona Rosa 8,000 9.6 0.4 Mallin Monica - - - San Antonio Este 20,700 9.4 0.1 Mallin Sur 104,900 4.9 - Aserradero 92,800 5.4 1.9 Estatuas 591,600 6.3 - Afloramientos Est 682,000 8.6 - Concordia 1,383,200 8.3 0.2 Porvenir 1,553,900 6.9 0.8 Total 4,437,100 7.5 0.4 >> Metal Price Assumptions For the March 31, 2007 mineral reserves estimates, metal prices, including premiums, used to determine economic viability were US$1.12/lb. zinc, C$/US$ exchange rate of 1.09, US$600/oz. gold, US$12.00/oz. silver, US$2.55/lb. copper and US$0.54/lb. lead. Mineral resources at El Toqui are based on a grade cut-off of 3% zinc for all deposits. This is down from a cut-off grade of 4.75% used at December 31, 2006. NOTES TO INVESTORS CONCERNING ESTIMATES Cautionary note to investors concerning estimates of Measured and Indicated Resources. This news release may use the terms "measured resources" and "indicated resources". The Company advises investors that while those terms are recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission (the "SEC") does not recognize them. Investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. Cautionary note to investors concerning estimates of Inferred Resources. This news release may also use the term "inferred resources". The Company advises investors that while this term is recognized and required by Canadian regulations, the SEC does not recognize it. "Inferred resources" have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that part or all of an inferred resource exists, or is economically or legally mineable. Scientific and Technical Data The Company is reporting mineral resource and reserve estimates in accordance with the CIM guidelines for the estimation, classification and reporting of resources and reserves. The Canadian Securities Administrators' National Instrument 43-101 ("NI 43-101") requires mining companies to disclose reserves and resources using the subcategories of "proven" reserves, "probable" reserves, "measured" resources, "indicated" resources and "inferred" resources. Mineral resources that are not mineral reserves do not have demonstrated economic viability. A mineral reserve is the economically mineable part of a measured or indicated resource demonstrated by at least a preliminary feasibility study.
